The arguments and amendments submitted 11/10/2020 have been considered.  In light of amendments made, all prior claim objections are hereby withdrawn.  The merits of the claims, however, remain unpatentable over the prior art as set forth below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-15, 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matheu (US PG Pub 2018/0257297).
Regarding claim 1, Matheu teaches a laser-based manufacturing system (Figs. 3A, 4A, and accompanying text) for fabricating non-planar three-dimensional layers (para. 0042, see also non-planar layers in Fig. 54A-D), the system comprising: 
a laser (laser in Figs. 3A, 4A) for producing a laser beam with a plurality of optical wavelengths (para. 0193; see also wavelength output range listed in Table 1 for laser source 140); 
an optically dispersive element (either of SLM/DMD1 in Fig. 4A or grating of para. 0180) for receiving the laser beam and splitting the beam into a plurality of distinct beam components of differing wavelengths, wherein each said beam component has spatially separated optical spectral components (each of these elements splits the coherent laser beam into a plurality of distinct beam components which have spatially separated optical spectral components); 

one or more focusing elements (convex lens, M3, and objective lens in Fig. 4A) configured to receive a modified beam emerging from the phase mask (as shown in Fig. 4A) and to focus the modified beam into a focal region defining a non-planar light sheet (eg. Fig. 54C and 54D wherein the holograms shown implicity have a focal region defining a non-planar light sheet, ie. not all focal points are in the same plane; see also paras. 0109 and 0191); and 
wherein the one or more focusing elements include a collimating optic (M3 collimates as shown by ray tracing in Fig. 4A) and an objective lens (unlabeled element below M3 is an objective lens as shown in Fig. 4A, see also objective N in Table 1) operating as a beam expanding subsystem (shown by expansion of rays coming out of the objective relative to collimated rays entering objective) which recombines all optical spectral components of the distinct beam components at a common, overlapping region, and wherein the common overlapping region represents the focal region (eg. Fig. 54C and 54D wherein the holograms shown implicity have a focal region defining a non-planar light sheet, ie. not all focal points are in the same plane; see also paras. 0109 and 0191).  
Regarding claim 2, Matheu teaches the one or more focusing elements includes a mirror (M3 in Fig. 4A).
Regarding claim 4, Matheu teaches the one or more focusing elements includes an objective lens (objective lens shown in Fig. 4A, see also objective N in Table 1) for receiving the modified beam from the phase mask (as shown in Fig. 4A).
Regarding claim 5, Matheu teaches the one or more focusing elements includes: 
a mirror for receiving the modified beam from the phase mask (M3 in Fig. 4A); and 
an objective lens for receiving the modified beam after the beam has been reflected by the mirror (objective lens shown in Fig. 4A, see also objective N in Table 1). 
Regarding claim 6, Matheu teaches the dispersive element comprises a fixed grating (see entry for A in table 1, also note that DMD1 is effectively a grating for coherent laser light).
Regarding claim 7, Matheu teaches the dispersive element comprises a digital micro-mirror device or a spatial light modulator (either of SLM/DMD1 in Fig. 4A).  
Regarding claim 8, Matheu teaches the dispersive element patterns each of said beam components into regions of high and low intensity (paras. 0164, 0176, 0178).  
Regarding claim 9, Matheu teaches the phase mask comprises a phase plate (para. 0176 describes various types of phase plates).  
Regarding claim 10, Matheu teaches the phase mask comprises at least one of a digital micro-mirror device or a spatial light modulator (either of SLM/DMD2 in Fig. 4A).  
Regarding claim 11, Matheu teaches the phase mask comprises a computer generated hologram module (para. 0162).  
Regarding claim 12, Matheu teaches an electronic controller for controlling the dispersive element and the phase mask (as shown in Fig 4A).  
Regarding claim 13, Matheu teaches a movable stage for supporting a material to be acted upon by the non-planar light sheet (para. 0223).  
Regarding claim 14, Matheu teaches 
a lamp for generating a light beam for illuminating a material being acted on by the non-planar light sheet (LED lamp 1040 in Fig. 44 and para. 0203); 
a camera (camera 1030 in Fig. 44 and para. 0203); and 
a beam splitter for directing the light beam from the lamp toward the camera (beam splitter 1024 in Fig. 44 and para. 0203), wherein an output from the camera is used to image the material, in situ, being operated on by the non-planar light sheet (para. 0203).  
Regarding claim 15, Matheu teaches a beam expander configured to expand the laser beam being output from the laser (BE in Fig. 4A and listed as B in Table 1).
Regarding claim 17, Matheu teaches a laser-based manufacturing system (Figs. 3A, 4A, and accompanying text) for fabricating non-planar three-dimensional layers (para. 0042, see also non-planar layers in Fig. 54A-D), the system comprising: 
a laser (laser in Figs. 3A, 4A) for producing a laser beam with a plurality of optical wavelengths (para. 0193; see also wavelength output range listed in Table 1 for laser source 140); 

a digitally tunable (para. 0176) phase mask (SLM/DMD2 of Fig. 4A and described as providing phase modulation in para. 0176 and patterning, ie. functioning as a mask, in para. 0164) configured to receive at least one of the beam components emerging from the dispersive element (as shown in Fig. 4A)
a controller for controlling the phase mask (PC in Fig. 4A); and 
a focusing subsystem including a mirror and an objective lens (convex lens, M3, and objective lens in Fig. 4A) configured to receive a modified beam emerging from the phase mask (as shown in Fig. 4A) and to focus the modified beam into a non-planar light sheet (eg. Fig. 54C and 54D wherein the holograms shown implicity have a focal region defining a non-planar light sheet, ie. not all focal points are in the same plane; see also paras. 0109 and 0191);
wherein the one or more focusing elements include a collimating optic (M3 collimates as shown by ray tracing in Fig. 4A) and an objective lens (unlabeled element below M3 is an objective lens as shown in Fig. 4A, see also objective N in Table 1) operating as a beam expanding subsystem (shown by expansion of rays coming out of the objective relative to collimated rays entering objective) which recombines all optical spectral components of the distinct beam components at a common, overlapping region, and wherein the common overlapping region represents the focal region (eg. Fig. 54C and 54D wherein the holograms shown implicity have a focal region defining a non-planar light sheet, ie. not all focal points are in the same plane; see also paras. 0109 and 0191).  
Regarding claim 18, Matheu teaches a camera for imaging an operation performed using the non-planar light sheet on a material (camera 1030 in Fig. 44 and para. 0203).
Regarding claim 19, Matheu teaches the phase mask comprises one of: a phase plate (para. 0176 describes various types of phase plates); a digital micro-mirror device (DMD2); a spatial light modulator (SLM2); or a computer generated hologram module (para. 0162).  . 
Regarding claim 20, Matheu teaches the dispersive element comprises one of: a fixed grating (see entry for A in table 1, also note that DMD1 is effectively a grating for coherent laser light); a digital micro-mirror device (DMD1); or a spatial light modulator (SLM1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Matheu, as applied to claims 1-2 above, in view of Dantus (US Patent 9,018,562).
Regarding 3, Matheu teaches the focusing elements includes a mirror, but does not explicitly teach that the mirror comprises a curved mirror.
However, Dantus teaches a laser-based manufacturing system (Fig. 4) with a similar configuration to that taught by Matheu, wherein the focusing elements include a curved mirror (83 in Fig. 
Simple substitution of one known element for another to obtain predictable results has been held as sufficient to establish a prima facie case of obviousness.  See MPEP §2143.I (rationale B) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).   In view of KSR rationale B and Dantus’ teachings, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute an off-axis curved mirror for the combination of the focusing lens and M3 after SLM/DMD2 to predictably obtain simpler means for focusing the beam from the phase mask into the objective using a single optical element rather than the combination of the focusing lens and M3.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Matheu, as applied to claim 1 above, in view of Mills (Mills, B., Grant-Jacob, J. A., Feinaeugle, M., and Eason, R. W., 2013, "Single-pulse multiphoton polymerization of complex structures using a digital multimirror device," Opt. Express, 21(12), pp. 14853-14858, previously made of record on the IDS filed 02/03/2020). 
Regarding claim 16, Matheu does not explicitly teach this feature.
However, Mills teaches a laser-based manufacturing system (Fig. 1), with a similar configuration to that taught by Matheu, including a beam homogenizer (Pi-shaper in Fig. 1) for acting on the laser beam to improve an intensity uniformity of the laser beam (described as spatially homogenized ultrashort pulses on pg. 14855 below Fig. 1).
Combining prior art elements according to known methods to yield predictable results is sufficient to establish a prima facie case of obviousness. See MPEP §2143.I (rationale A) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  In view of KSR rationale A, it would have been obvious to one of ordinary skill in the art at the time of filing to combine Mills beam homogenizer with Matheu’s apparatus to predictably obtain the benefit of improved spatial intensity homogeneity for the beam received by the dispersive element and phase mask.
Response to Arguments
Applicant's arguments filed 11/10/2020 have been fully considered, but are unpersuasive for the reasons set forth below.
Regarding claim 1, Applicant presents an argument contending that Matheu’s system does not teach a collimating optic and an objective lens which recombines all optical spectral components of the distinct beam components at a common, overlapping region, and wherein the common overlapping region represents the focal region.
	However, this argument is not persuasive as it fails to consider the teachings cited in the rejection above.
Regarding claim 1, Applicant presents an argument contending that Matheu teaches away from splitting the beam into a plurality of beam components of differing wavelengths.
	However, this argument is not persuasive because it overlooks the teachings cited in the rejection above and because disclosure of nonpreferred embodiments or alternative configurations does not constitute a teaching way per MPEP  2123.
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318.  The examiner can normally be reached on Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JRS/
Examiner
Art Unit 1745


/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745